UNITED STATES COURT OF APPEALS
            For the Fifth Circuit


                No. 00-20256

      In the Matter of: JOONG B. LEE,

                                                Debtor,
               JOONG B. LEE,

                                               Appellee,

                   VERSUS

 ROGER WU, doing business as Charter Auto,

                                               Appellant.
         _________________________

      In the Matter of: JOONG B. LEE,

                                                Debtor,

                   VERSUS

                 ROGER WU,

                                             Appellant.
         __________________________

      In the Matter of: JOONG BAE LEE,
                                               Debtor,

               JOONG BAE LEE,

                                               Appellee,
                   VERSUS

                 ROGER WU,

                                               Appellant.




Appeal from the United States District Court
     For the Southern District of Texas
                 H-99-CV-738
              February 12, 2001
Before REYNALDO G. GARZA, DAVIS and JONES, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See 5th Cir. Rule 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  2